Name: Commission Regulation (EC) No 1539/1999 of 13 July 1999 derogating from Regulation (EEC) No 2454/93 in respect of the definition of the concept of originating products used for the purposes of the scheme of generalised preferences to take account of the special situation of Nepal regarding certain exports of textiles to the Community
 Type: Regulation
 Subject Matter: trade policy;  trade;  leather and textile industries;  international trade;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31999R1539Commission Regulation (EC) No 1539/1999 of 13 July 1999 derogating from Regulation (EEC) No 2454/93 in respect of the definition of the concept of originating products used for the purposes of the scheme of generalised preferences to take account of the special situation of Nepal regarding certain exports of textiles to the Community Official Journal L 178 , 14/07/1999 P. 0042 - 0049COMMISSION REGULATION (EC) No 1539/1999of 13 July 1999derogating from Regulation (EEC) No 2454/93 in respect of the definition of the concept of originating products used for the purposes of the scheme of generalised preferences to take account of the special situation of Nepal regarding certain exports of textiles to the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(1), as last amended by Regulation (EC) No 955/1999 of the European Parliament and of the Council(2), and in particular Article 249 thereof,Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3), as last amended by Regulation (EC) No 502/1999(4), and in particular Article 76 thereof,(1) Whereas, by Council Regulation (EC) No 2820/98 of 21 December 1998 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001(5), the Community gave such preferences to Nepal; whereas that Regulation has also extended, until 30 June 1999, the validity of Council Regulation (EC) No 3281/94 of 19 December 1994 applying a four-year scheme of generalised tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries(6), as last amended by Regulation (EC) No 602/98(7), by which Nepal was also given such preferences;(2) Whereas Articles 67 to 97 of Regulation (EEC) No 2454/93 establish the definition of the concept of originating products to be used for the purposes of generalised tariff preferences; whereas Article 76 of that Regulation provides, however, for derogations to those provisions in favour of least-developed GSP-beneficiary countries which submit an appropriate request to that effect to the Community;(3) Whereas, by Commission Regulation (EC) No 1715/97(8), Nepal obtained such a derogation for certain textiles, for the period 1 August 1997 to 31 December 1998;(4) Whereas the Government of Nepal has asked for the term of validity of that derogation to be extended;(5) Whereas the request submitted by Nepal satisfies the requirements of Article 76 of Regulation (EEC) No 2454/93; whereas in particular the introduction of quantitative conditions (on an annual basis) reflecting the Community market's capacity to absorb the Nepalese products, Nepal's export capacity and actual recorded trade flows, is such as to prevent injury to the corresponding branches of Community industry; whereas the derogation should be adapted, however, with reference to the economic needs, and to the new rules of origin, applicable under generalised tariff preferences, given in Commission Regulation (EC) No 46/1999(9);(6) Whereas in order to encourage regional cooperation among beneficiary countries it is desirable to provide that the raw materials to be used in Nepal in the context of this derogation should originate in countries belonging to the Association of South-East Asian Nations (Asean) (except Myanmar), the South Asian Association for Regional Cooperation (SAARC) or to the LomÃ © Convention;(7) Whereas the open and effective administration of these measures should be ensured by applying the relevant provisions, for the management of tariff quotas, laid down in Regulation (EEC) No 2454/93, as amended by Regulation (EC) No 1427/97(10);(8) Whereas provision should be made for the transfer of quantities between product categories in accordance with and up to the limits for Bangladesh in Annex VIII to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(11), as last amended by Commission Regulation (EC) No 1072/1999(12);(9) Whereas, to be fully effective, the derogation should be granted for a reasonable length of time;(10) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from Articles 67 to 97 of Regulation (EEC) No 2454/93, products listed in the Annex to this Regulation which are manufactured in Nepal from woven fabric (woven items) or yarn (knitted items) imported into that country and originating in a country belonging to the Association of South-East Asian Nations (Asean) (except Myanmar), the South Asian Assocation for Regional Cooperation (SAARC) or to the LomÃ © Convention shall be regarded as originating in Nepal in accordance with the arrangements set out below.2. For the purposes of paragraph 1, products shall be considered as originating in Asean or SAARC when they are obtained in these countries according to the rules of origin provided for in Articles 67 to 97 of Regulation (EEC) No 2454/93, or as originating in the beneficiary countries of the LomÃ © Convention when they are obtained in those countries according to the rules of origin provided in Protocol 1 to the Fourth ACP-EEC Convention(13).3. The competent authorities of Nepal shall undertake to take all of the necessary measures to ensure compliance with the provisions of paragraph 2.Article 2The derogation provided for in Article 1 shall apply to products imported into the Community from Nepal during the period 15 July 1999 to 14 July 2000, up to the annual quantities listed in the Annex against each product.Article 3The quantities referred to in Article 2 shall be managed by the Commission, in accordance with the provisions laid down in Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 4Quantities may be transferred in accordance with the provisions and up to the limits set out for Bangladesh in Annex VIII to Regulation (EEC) No 3030/93.Article 5The following shall be entered in box 4 of certificates of origin Form A issued pursuant to this Regulation: "Derogation - Regulation (EC) No 1539/1999"Article 6In case of doubt, the Member States may demand a copy of the document certifying the origin of the materials used in Nepal under this derogation. Such a demand may be made at the time of entry into free circulation of the goods benefiting from this Regulation, or within the framework of the administrative cooperation for which provision is made in Article 94 of Regulation (EEC) No 2454/93.Article 7This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 July 1999.For the CommissionMario MONTIMember of the Commission(1) OJ L 302, 19.10.1992, p. 1.(2) OJ L 119, 7.5.1999, p. 1.(3) OJ L 253, 11.10.1993, p. 1.(4) OJ L 65, 12.3.1999, p. 1.(5) OJ L 357, 30.12.1998, p. 1.(6) OJ L 348, 31.12.1994, p. 1.(7) OJ L 80, 18.3.1998, p. 1.(8) OJ L 242, 4.9.1997, p. 19.(9) OJ L 10, 15.1.1999, p. 1.(10) OJ L 196, 24.7.1997, p. 31.(11) OJ L 275, 8.11.1993, p. 1.(12) OJ L 134, 28.5.1999, p. 1.(13) OJ L 229, 17.8.1991, p. 1.ANNEX>TABLE>